Citation Nr: 0026459	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer with hiatal hernia, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to August 
1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1997 and July 1999, it was 
remanded to the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Fargo, North Dakota, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's duodenal ulcer with hiatal hernia results 
in continuing moderate manifestations, requiring over-the-
counter medication.

3.  The veteran's duodenal ulcer with hiatal hernia is 
productive of a 20 percent disability evaluation, the 
veteran's bipolar disorder - depressive disorder is 
productive of a 50 percent disability evaluation, and the 
veteran's PTSD is productive of a noncompensable disability 
evaluation.

4.  The veteran's disabilities do not permanently and totally 
preclude him from engaging in substantially gainful 
employment consistent with his age, education and 
occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a duodenal ulcer with hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7305 
and 7346 (1999). 

2.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.342, 4.15 - 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his duodenal ulcer with hiatal hernia does not adequately 
reflect the severity of that disability. The veteran also 
maintains, in substance, that he is unable to work due to his 
service-connected and non-service-connected disabilities.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that all VA 
hospital and outpatient medical records dated during the 
appeal period have been obtained, and VA examinations have 
been conducted.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, a February 1983 
rating decision granted the veteran service connection for a 
chronic active duodenal ulcer and a hiatal hernia.  The 
evaluation was 20 percent, effective October 1982, under 
Diagnostic Code 7305 for duodenal ulcer.  

Evidence submitted during the appeal period includes records 
from a VA hospitalization during July and August 1994 for 
treatment of depression and anxiety.  It was noted that the 
veteran had recently been the manager of an apartment complex 
and prior to that had been a student at a technical school 
where he did not complete his program.  The discharge 
diagnosis was Axis I bipolar disorder, rapid cycling; PTSD, 
mild; and alcohol dependence, in remission.  The Axis V 
current Global Assessment of Functioning (GAF) scale was 60, 
with the highest for the previous year being 75.  

A July 1995 VA radiographic examination resulted in an 
impression of abnormal, with evidence of duodenal ulcer 
disease, and the behavior of the bulb suggesting some current 
active inflammatory disease but it was difficult to define an 
active crater with certainty.  

The veteran was hospitalized in July and August 1995 for a 
substance abuse program.  It was noted that the veteran had 
completed Emergency Medical Services (EMS) schooling and 
worked in that field for 10 years in California.  He said 
that he left the profession because of his bipolar disorder.  
The veteran was noted to be currently unemployed.  The 
discharge diagnosis was alcohol dependence, nicotine 
dependence, bilateral disorder, history of PTSD/questionable, 
and peptic ulcer disease.  No GAF score was provided.

VA treatment records describe psychiatric treatment from 1994 
to 1997.  Diagnoses include bipolar disorder, alcoholism, 
personality disorder and depression.  It was noted at various 
times that the veteran reported being unemployed but seeking 
employment.  No medical opinions or explanations were offered 
by the VA examiners regarding the veteran's employability.  

An August 1998 VA psychiatric examination report provides 
that the veteran had not had a very steady work history.  It 
was noted that he had a job of about two years' at Pratt 
Whitney, and then no steady jobs until 1997 when he began 
work as a janitor at NDSU.  It was noted that he enjoyed his 
work and had been stable there for the past year.  Findings 
from the mental status examination were provided.  The 
examiner provided an impression that the veteran fit the 
category for PTSD, and that if the veteran's information was 
correct and his responses to the criteria were direct he did 
appear to be suffering from a mild form of PTSD.  The veteran 
was also noted to fit clearly depressive symptoms and clearly 
fit criteria for alcohol dependence.  The examiner stated the 
belief that the veteran had been able to maintain his job, 
relationship with a significant other, and an apartment for 
the last 5 -6 months without any medication at all.  The 
examiner also identified an inability for the veteran to 
commit to any particular job or occupation.  The Axis I 
diagnosis was PTSD; depressive disorder, NOS; and rule out 
bipolar disorder.  The current Axis V GAF score was 62, with 
the best over the prior year unknown.  The examiner explained 
this score by noting that the veteran experienced mild 
symptoms that had caused some difficulties with relationships 
and on occasion possibly at work.

According to the report of an August 1998 VA examination, the 
veteran reported having been treated for H. pylori eighteen 
months earlier, after which his symptoms improved.  The 
veteran said that he had not required any treatment since, 
other than over-the-counter antacids.  He veteran denied 
black tarry stools since the 1980's, hematemesis, significant 
weight loss, and constipation.  He reported some gas pains 
and nausea in the morning for three weeks.  The examiner 
noted that the veteran reported that prior to H. pylori 
treatment, his symptoms became so severe and absences so 
frequent that demands of employers were not met.  The veteran 
stated that he remembered being terminated from employment 
eight times from 1979 - 1989 as a direct result of not being 
able to meet the work demands because of his stomach.  The 
jobs were involved in custodial and construction positions.  
Radiographic examination resulted in an impression of marked 
deformity of the duodenal bulb, because of the marked 
deformity the possibility of an active duodenal ulcer crater 
could not be excluded; small hiatal hernia; and 
gastroesophageal reflux.  The final diagnosis was 1) 
polysubstance abuse, alcohol and tobacco; 2) depression; 3) 
post-traumatic stress syndrome; 4) hiatus (sic) hernia: 
gastroesophageal reflex disease, at present mild symptoms; 
and peptic ulcer disease, first diagnosed in 1977, history of 
UGI bleeding the 1980's, and radiographic evidence of 
deformed duodenal bulb.  The examiner summarized that the 
veteran's GI disease was now stable and currently not 
disabling.  However, the veteran required continuing medical 
care.  

The report of an October 1998 VA psychiatric outpatient 
appointment provides that the veteran had been employed for 
over one year and was happy to be feeling productive again 
after a long period of having trouble holding down any 
employment.  It was noted that he was getting good reports 
from work and feeling that he was contributing.  

I.  Entitlement to an increased evaluation for a duodenal 
ulcer with hiatal hernia.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the Rating Schedule, a 20 percent evaluation is 
warranted for moderate duodenal ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted by 
moderately severe duodenal ulcer disease, less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes lasting 10 days or 
more in duration at least four or more times a year.  
Diagnostic Code 7305.

Hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, warrants a 30 percent 
evaluation.  C.F.R. § 4.114, Diagnostic Code 7346.  

It is provided in 38 C.F.R. § 4.113 that there are diseases 
of the digestive system, particularly within the abdomen 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.

It is provided under 38 C.F.R. § 4.114 that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Duodenal 
ulcer (Diagnostic Code 7305) and hiatal hernia (Diagnostic 
Code 7346) are subject to these guidelines.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for a duodenal ulcer with hiatal hernia 
under Diagnostic Code 7305.  The VA medical examinations of 
record are negative for evidence of anemia or weight loss.  
The veteran's VA outpatient treatment records fail to 
demonstrate that he experiences recurrent incapacitating 
episodes lasting ten or more days in duration at least for 
times a year.  

In addition, the Board finds that the preponderance of the 
evidence is against an increased evaluation for duodenal 
ulcer with hiatal hernia under Diagnostic Code 7346.  
Although the veteran has used antacids and gastroesophageal 
reflux disease has been noted, they are not accompanied by 
substernal or arm or shoulder pain.  Moreover, the veteran 
has not required outpatient treatment or prescription 
medication, and his symptoms were most recently described as 
mild.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for a duodenal ulcer with hiatal hernia.  


II.  Entitlement to a permanent and total disability 
evaluation for pension purposes.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).

A veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation by proving he or she has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a 100 
percent schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17. 

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

As discussed in the foregoing decision, the veteran is 
service-connected for a duodenal ulcer with hiatal hernia, 
with an assigned evaluation of 20 percent.  In the rating 
decision on appeal, the veteran's non-service-connected 
disabilities were listed as bipolar disorder - depressive 
disorder, evaluated as 50 percent disabling, and PTSD, 
evaluated as noncompensable.  The veteran's combined service-
connected disability evaluation is 20 percent, the veteran's 
combined non-service-connected disability evaluation is 50 
percent, and the veteran's combined service-connected and 
non-service-connected disability evaluation is 60 percent.

Turning to the veteran's non-service-connected disabilities, 
the Board notes that the veteran has been treated by VA for 
alcoholism at various times during the appeal period, 
including on an outpatient basis and during a 1995 
hospitalization.  Primary drug and alcohol abuse is regarded 
as a product of willful misconduct and may not be considered 
in determining the veteran's entitlement to non-service-
connected pension benefits, although organic diseases and 
disabilities which are the secondary result of the chronic 
use of alcohol and drugs will not be regarded as the product 
of willful misconduct.  38 C.F.R. § 3.301(b) (c) (1999).

Turning to the veteran's bipolar disorder - depressive 
disorder and PTSD, the Board notes that the medical evidence 
of record is unclear as to which psychiatric disorder is 
responsible for which of the veteran's symptoms.  The July 
1994 VA examination found that the veteran had bipolar 
disorder and PTSD.  The August 1998 VA examination found that 
the veteran fit the category for PTSD and depressive 
symptoms.  Many VA outpatient records diagnose both bipolar 
disorder and PTSD.  

Regardless, the preponderance of the evidence is against an 
evaluation in excess of 50 percent for the veteran's non-
service-connected psychiatric condition (comprised of bipolar 
disorder - depressive disorder and PTSD) when taken as a 
whole.  38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (1999).  In this regard, in July and August 1994 
the veteran's current GAF was noted to be 60 (denoting 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning) and 75 for the prior year 
(denoting that if symptoms were present, they were transient 
and expectable reactions to psychosocial stressors, 
presenting no more than slight impairment in social, 
occupational or school functioning).  In August 1998 the 
veteran's PTSD was described as mild.  At that time his GAF 
score was 62 (denoting some mild symptoms OR some difficulty 
in social, occupational or school functioning but generally 
functioning pretty well, has some meaningful interpersonal 
relationships).  

Together, the veteran's service-connected and non-service-
connected disabilities are correctly evaluated as 60 percent 
and therefore do not satisfy either of the schedular criteria 
for a permanent and total disability rating.  38 U.S.C.A. 
§ 1502; 38 C.F.R. §§ 4.17 and 4.25 (1999). 

The Board has considered, and rejected, the possibility of an 
extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
first notes that the veteran was employed, feeling productive 
and receiving good reports as recently as October 1998.  It 
was noted at that time that the veteran had been able to 
maintain his job, relationship with a significant other, and 
an apartment for the last 5 -6 months without any medication 
at all.  This employment had begun more than one year 
earlier.  Although the veteran was noted to have mild 
symptoms that had caused some difficulties with relationships 
and on occasion possibly at work, there is no evidence in the 
claims file to suggest he is still not currently employed as 
of the time of this Board decision.  

Regarding the period beginning one year prior to the 
veteran's claim and 1997, when he began working at his 
current job, there is no competent medical evidence that his 
duodenal ulcer with hiatal hernia, bipolar disorder - 
depressive disorder, or PTSD precluded employment.  The 
veteran was noted to be 44 years old during his July - August 
1995 hospitalization, and had training as a paramedic and 
some education at a Technical School.  The veteran had 
approximately ten years work experience as a paramedic.  As 
noted above, the veteran's GAF scores suggest that his 
psychiatric conditions ranged from resulting in only some 
moderate symptoms to some transient and expectable reactions 
to psychosocial stressors.  The veteran has submitted no 
personnel or medical records supporting his contention that 
his pre-1997 unemployability was due to disability. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes. 


ORDER

An evaluation in excess of 20 percent for duodenal ulcer with 
hiatal hernia is denied.

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 

